DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a monocular visual odometry.  Each independent claim identifies the uniquely distinct feature “initializing a keyframe of the camera frame data using the depth map of the camera frame data; determining a photometric error based on a set of observation points extracted from the keyframe and a set of reference points extracted from a set of reference camera frames of the camera frame data; determining a virtual stereo photometric term using the depth map of the camera frame data; optimizing a total photometric energy function comprising the photometric error and the virtual stereo photometric term; generating a positional parameter of the monocular visual odometry system using the total photometric energy function." The closest prior arts, Ganjineh et al. (US 2020/0098135 A1) and Wang, Rui, Martin Schworer, and Daniel Cremers. "Stereo DSO: Large-scale direct sparse visual odometry with stereo cameras." Proceedings of the IEEE International Conference on Computer Vision. 2017, disclose the conventional monocular visual odometry, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486